Exhibit 10(vi)

 

FIRST AMENDMENT

OF THE

NORTHERN TRUST CORPORATION

SEVERANCE PLAN

 

WHEREAS, the Northern Trust Corporation (the “Corporation”) maintains the
Northern Trust Corporation Severance Plan (the “Plan”); and

 

WHEREAS, amendment of the Plan is now considered desirable;

 

NOW, THEREFORE, by virtue and in exercise of the amending power reserved to the
Corporation under Section 6.1 of the Plan, the Plan is hereby amended as
follows:

 

1. To insert the following after the term “Administrator” where that term first
appears in the second sentence of Section 5.1 of the Plan:

 

“(including the Committee with respect to appeals of adverse benefit
determinations or denied claims under Section 5.6 and with respect to other
responsibilities or duties delegated to the Committee under the Plan and/or by
action of the Corporation, the Company, an Employer or the Administrator).”

 

2. To add the following as new Section 5.8 of the Plan:

 

“5.8 Terms Include Authorized Delegates

Where appropriate, the term ‘Company’, ‘Corporation’, ‘Committee’, ‘Employer’ or
‘Administrator’ as used in this Plan shall also include any applicable
subcommittee or any duly authorized delegate of the Company, the Corporation,
the Committee, the Employer or the Administrator, as the case may be. Such duly
authorized delegate may be an individual or an organization within the Company,
the Corporation, the Committee, the Employer or the Administrator, or may be an
unrelated third party individual or organization.”

 

3. To add the following at the end of Section 6.1 of the Plan:

 

  “(a) Any termination shall be made by action of the Compensation and Benefits
Committee of the Board of Directors of the Corporation (the “Board”) (or by
action of the Board if the Compensation and Benefits Committee is unavailable or
unable to act for any reason) and shall be effective as of the date set forth in
such resolution.



--------------------------------------------------------------------------------

  (b) Any amendment shall be made in accordance with the following:

 

  (i) material amendments to the Plan (including any extraordinary amendment
related to an acquisition or divestiture by the Company or the Corporation)
shall be made by action of the Compensation and Benefits Committee of the Board
(or by action of the Board, if the Compensation and Benefits Committee is
unavailable or unable to act for any reason); and

 

  (ii) (a) non-material or administrative amendments to the Plan (including any
amendment pursuant to guidelines established by the Compensation and Benefits
Committee of the Board related to an acquisition or divestiture by the Company
or the Corporation) or (b) any amendment to the Plan deemed required, authorized
or desirable under applicable statutes, regulations or rulings, shall be made by
action of either the Chairman and Chief Executive Officer of the Corporation or
the Executive Vice President and Human Resources Department Head of the
Corporation (or either of their duly authorized designees).”

 

IN WITNESS WHEREOF, the Corporation has caused this amendment to be executed on
its behalf this 25th of March, 2004 effective such 25th of March, 2004.

 

NORTHERN TRUST CORPORATION

By:

 

/s/ Timothy P. Moen

--------------------------------------------------------------------------------

Name:

 

Timothy P. Moen

Title:

 

Executive Vice President

 

- 2 -